Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 1-18 allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an inspection method for an inspection object provided with a semiconductor device including an electrical signal terminal to which an electrical signal is transmitted and an optical signal terminal to which an optical signal is transmitted, the method comprising: electrically connecting the electrical signal terminal of the semiconductor device to an electric connector, and optically connecting the optical signal terminal of the semiconductor device to an optical connector; measuring a test light output signal output from a monitoring element provided in the inspection object in response to a test input signal having been input to the monitoring element while adjusting a condition of a position and an inclination of the inspection object, and extracting a condition in which an optical intensity of the test light output signal is a predetermined determination value or greater as an inspection condition; and inspecting the semiconductor device under the inspection condition.in combination with all other elements in claim 1.

Regarding claims 2-9, the claims are allowed as they further limit allowed claim 1.

Regarding claim 10, the prior art of record does not teach alone or in combination an inspection system used for inspecting an inspection object provided with a semiconductor device including a signal terminal group including an electrical signal terminal to which an electrical signal is transmitted and an optical signal terminal to which an optical signal is transmitted, the system comprising: a probe card provided therein with a connector group including an electric connector electrically connected to the electrical signal terminal of the semiconductor device and an optical connector optically connected to the optical signal terminal of the semiconductor device; a prober on which the inspection object is mounted, the prober being configured to adjust a position and an inclination of the inspection object so that the connector group is connected to the signal terminal group of the semiconductor device; and  a tester configured to inspect a characteristic of the semiconductor device in accordance with the electrical signal and the optical signal transmitted via the connector group, wherein the inspection system is configured to: measure a test light output signal output from a monitoring element provided in the inspection object in response to a test input signal having been input to the monitoring element while adjusting a condition of the position and the inclination of the inspection object by the prober, and extracts a condition in which an optical intensity of the test light output signal is a predetermined determination value or greater as an inspection condition; and inspect the semiconductor device under the inspection condition in combination with all other elements in claim 10.

Regarding claims 11-18, the claims are allowed as they further limit allowed claim 11.



Applicant-submitted Masuda KR 2013/0042225 A related to a device for testing a device and a testing method thereof are provided to process signals including the generation of test signals and optical signal conversion to prevent testing costs from increasing due to the decline of a processing rate caused by using additional measuring devices when testing a device comprising an optical interface.

Applicant-submitted Malendevich et al. US 7,378,861 B1 related to wafer designs, testing systems and techniques for wafer-level optical testing by coupling probe light to/from the top of the wafer. A wafer level test system uses an optical probe to search for and align with an optical alignment loop. The test system uses a located alignment loop as a reference point to locate other devices on the wafer. The test system tests the operation of selected devices disposed on the wafer. The alignment loop is also used as a reference device for an adjacent device of unknown performance.

Thacker et al. US 2006/0109015 A1 related to method for testing, among others, includes method for testing, comprising: providing an optoelectronic probe module and an optoelectronic device under test, wherein the optoelectronic probe module includes an optical element, and wherein the optoelectronic device under test includes an optical element; producing an optical signal in one of the optoelectronic device under test or optoelectronic probe module; and coupling the optical signal between the optical component in the optoelectronic device under test and the optical component in the optoelectronic probe module.

Murakawa et al. US 2002/0101581 A1 related to a method is provided for adjusting the optical axis of a light transmission path that includes a plurality of optical components. The method uses an apparatus to sequentially adjust the optical axis of one or more of the optical components, using a probabilistic search technique to obtain an optimum evaluation value with respect to light transmitted through the light transmission path.

These are regarded as the closest prior art of record to the claimed invention and understood to individually disclose certain features of the claimed invention, taken alone or in combination do not teach or suggest the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858